+DETAILED ACTION
1.	The following communication is in response to the documents filed on 14-February-2020.  Claims 1-19 are pending in the application.  The IDSs received on 14-February-2020 and 10-June-2021 have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP 10,493,859, which provides a method for docking and undocking a hyperloop vehicle in a station. The method includes the step of extending a support system to a first position, wherein the support system engages a surface to support the hyperloop vehicle at a first elevation. The method further includes the steps of moving the hyperloop vehicle to a predetermined docking position and engaging a coupler to fixedly position the hyperloop vehicle relative to a docking platform. 

2.2	Claims 1-19 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 11 for docking and undocking a hyperloop vehicle.

2.3	The invention discloses a method of docking and undocking a 20hyperloop vehicle, and  includes the steps of moving a hyperloop vehicle in a first tube towards a docking station, and deploying a support system to a first position, wherein the support system is extended to engage a surface to support the vehicle at a first elevation. The method further includes the steps of taxiing the hyperloop vehicle into the docking station, and moving the hyperloop vehicle to a predetermined docking position. The support system is then retracted to a second 25position to lower the hyperloop vehicle to a second elevation, wherein a coupler is engaged to fixedly position the hyperloop vehicle relative to a fixed portion of the docking station.

2.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by extending a support system to a first position, the support system engaging a surface to support the hyperloop vehicle at a first elevation; moving the hyperloop vehicle to a predetermined docking position; and engaging a coupler to fixedly position the hyperloop vehicle relative to a docking platform.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-10 and 12-19 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 11. 

Prior Art
3.	The following prior art, discovered in an updated search and herein made of record but not relied upon, is considered pertinent to Applicant’s disclosure, and consists of documents 
A-D and U on the attached PTO-892 Notice of References Cited, such documents defining:
	Documents A-D and U define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661